[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                           FILED
                         ________________________                  U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                No. 04-15418                             JUNE 22, 2005
                                                                      THOMAS K. KAHN
                            Non-Argument Calendar
                                                                           CLERK
                          ________________________

                       D.C. Docket No. 04-22319-CV-PCH

BOBBY EARL KEYS,

                                                          Petitioner-Appellant,

      versus

UNITED STATES DEPARTMENT OF JUSTICE,
UNITED STATES ATTORNEY GENERAL, Alberto Gonzales, et al.,

                                                          Respondents-Appellees.

                         __________________________

             Appeal from the United States District Court for the
                        Southern District of Florida
                       _________________________
                              (June 22, 2005)
Before TJOFLAT, ANDERSON and WILSON, Circuit Judges.

PER CURIAM:

      Petitioner appeals a district court judgment denying his petitioner for a writ

of habeas corpus, which he brought under 28 U.S.C. § 2241. His petition
challenges the Bureau of Prisons’s application of good-time credit on the ground

that the Bureau is ignoring the statutory command, see 18 U.S.C. § 3624(b), that a

prisoner is eligible for 54 days of such credit, by awarding only 47 days of credit.

      Prisoners seeking habeas relief pursuant to § 2241 are subject to

administrative exhaustion requirements. Skinner v. Wiley, 355 F.3d 1293, 1295

(11th Cir.), cert denied, 124 S.Ct. 2112 (2004). In the civil context, the inadequate

nature of an administrative remedy does not preclude the application of a

mandatory exhaustion requirement. See Alexander v. Hawk, 159 F.3d 1321,

1325-28 (11th Cir. 1998).

      We have described the Administrative Remedy Program (“ARP”), 28 C.F.R.

§ 542.10, as follows:

      The [BOP] . . . established regulations governing formal review of
      inmate complaints relating to any aspect of imprisonment. See 28
      C.F.R. §§ 542.10 to .16 (1989). These regulations . . . set out the
      procedures that prisoners must pursue prior to seeking relief in the
      district court.
       ...
      If, and only if, the defendant has pursued his administrative remedy
      may he seek relief in the district court.

United States. v. Herrera, 931 F.2d 761, 764 (11th Cir. 1991) (internal quotations

and citations omitted). In Herrera, after noting that exhaustion of administrative

remedies is jurisdictional and must be addressed, we held that, because the



                                          2
defendant had failed to pursue his administrative remedy, “[t]he district court was

without jurisdiction to entertain [the defendant’s] application for credit time.” Id.

      Petitioner failed to exhaust his administrative remedies with the Bureau of

Prisons, as required by the ARP, prior to filing his petition in the district court.

The court therefore lacked jurisdiction to consider the petition and should have

dismissed it. We accordingly vacate the district court’s judgment and remand the

case with instructions to dismiss the petition without prejudice so that petitioner

may exhaust his administrative remedies.

      VACATED AND REMANDED.




                                           3